DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2019/0179488 A1 to Klenkler et al. (hereinafter "Klenkler") in view of U.S. Patent Application Publication 2013/0120760 A1 to Raguin et al. (hereinafter "Raguin").
Regarding Claim 1, Klenkler teaches a fingerprint sensing module, for a liquid crystal display (LCD) panel, the LCD panel having a sensing area, the fingerprint sensing module comprising: a light source, configured to provide light emission for fingerprint sensing (Fig. 3B; Para. 55 of Klenkler; display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322… liquid crystal display (LCD)… cover layer 210 is disposed above display layer 320 and may provide a sensing surface 218 for the input object 216).
Klenkler does not explicitly disclose a shielding frame, disposed on a light emission path from the light source toward the first side.
However, Raguin teaches a shielding frame, disposed on a light emission path from a light source (Fig. 8; Para. 51-52 of Raguin; FOP 60 is composed of fibers 60 a with light absorbing regions or material 60 b in between the fibers 60 a… 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a shielding frame, disposed on a light emission path from the light source toward the first side using the teachings of Raguin in order to modify the device taught by Klenkler. The motivation to combine these analogous arts would have been to provide non-imaging contact sensors which block or reduce ambient light when present so as to improve imaging by such sensors when utilized in fingerprint or other skin topology scanners (Para. 11-14 of Raguin).

Regarding Claim 2, the combination of Klenkler and Raguin teaches that a boundary of the shielding frame is aligned with an emission normal line of the light source (Fig. 8; Para. 51-52 of Raguin; FOP 60 is composed of fibers 60 a with light absorbing regions or material 60 b in between the fibers 60 a… 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55).

Regarding Claim 3, the combination of Klenkler and Raguin teaches that the shielding frame is configured to entirely block the light emission path at a direction of the first side of the emission normal line (Fig. 8; Para. 51-52 of Raguin; FOP 60 is composed of fibers 60 a with light absorbing regions or material 60 b in between the fibers 60 a… 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55).

Regarding Claim 4, the combination of Klenkler and Raguin teaches that the shielding frame is used to form an opening, the opening is located in a direction opposite to the first side of the emission normal line, and a size of the opening corresponds to an emission angle between 15 degrees and 30 degrees (Fig. 8; Para. 51-52 of Raguin; FOP 60 is composed of fibers 60 a with light absorbing regions or material 60 b in between the fibers 60 a… 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55
Figs. 5-6A; Para. 57-68 of Klenkler; collimator filter layer 204 may also be a transparent glass collimator filter with round openings on top and bottom
NOTE – Designing a size of the opening corresponding to an emission angle between 15 degrees and 30 degrees would only require routine skill for a person of ordinary skill in the art based on the combination of Klenkler and Raguin. Therefore, one of ordinary skill in the art would have pursued designing the shielding frame to form an opening, wherein the opening is located in a direction opposite to the first side of the emission normal line, and a size of the opening corresponds to an emission angle between 15 degrees and 30 degrees with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to better manage the power requirements of a mobile device to accurately enroll and/or match a fingerprint image).

Regarding Claim 5, the combination of Klenkler and Raguin teaches that the light source is an infrared light source, and the light source is not used to provide light emission for display of the LCD panel (Figs. 3A; Para. 44 of Klenkler; light provided by the illumination layer 207 to image the object 216 may be in near infrared
NOTE – Having an infrared light source, and the light source is not used to provide light emission for display of the LCD panel would only require routine skill for a person of ordinary skill in the art based on the combination of Klenkler and Raguin. Therefore, one of ordinary skill in the art would have pursued having the light source as an infrared light source, and the light source is not used to provide light emission for display of the LCD panel with a reasonable expectation of success that would have yielded predictable results and can be accomplished without any undue experimentation in order to better manage the power requirements of a mobile device to accurately enroll and/or match a fingerprint image).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Klenkler in view of U.S. Patent Application Publication 2015/0078636 A1 to Carver et al. (hereinafter "Carver").
Regarding Claim 6, Klenkler teaches a fingerprint sensing module, for a liquid crystal display (LCD) panel, the LCD panel having a sensing area, the fingerprint sensing module comprising: a light source, configured to provide light emission for fingerprint sensing performed on the sensing area, wherein the sensing area is at a first side of the light source (Fig. 3B; Para. 55 of Klenkler; display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322… liquid crystal display (LCD)… cover layer 210 is disposed above display layer 320 and may provide a sensing surface 218 for the input object 216).
Klenkler does not explicitly disclose a light guide structure, disposed on an emitting surface of the light source, the light guide structure being configured to orient light emitted by the light source toward a direction opposite to the first side.
However, Carver teaches a light guide structure, disposed on an emitting surface of a light source, the light guide structure being configured to orient light emitted by the light source (Fig. 5; Para. 42-44 of Carver; light source 26 contain light shaping optics as well, where said optics may steer and collimate light from light emitters in the preferred direction of the platen surface 18… microprism array 30 in which light from the light guide 12 b is refracted or diffracted).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a light guide structure, disposed on an emitting  Carver in order to modify the device taught by Klenkler. The motivation to combine these analogous arts would have been to provide to provide a fingerprint sensor having arrays of sensing elements controlled by TFTs for detecting one of more fingerprints, and thereby provide a TFT fingerprint sensor, which avoids free-space optics of conventional fingerprint scanners (Para. 5 of Carver).

Regarding Claim 7, the combination of Klenkler and Carver teaches that the light guide structure comprises a saw-toothed prism (Fig. 5; Para. 44 of Carver; microprism array 30 in which light from the light guide 12 b is refracted or diffracted).

Regarding Claim 8, the combination of Klenkler and Carver teaches that the light guide structure is attached to the emitting surface of the light source (Fig. 5; Para. 42-44 of Carver; light source 26 contain light shaping optics as well, where said optics may steer and collimate light from light emitters in the preferred direction of the platen surface 18… microprism array 30 in which light from the light guide 12 b is refracted or diffracted).

Regarding Claim 9, Klenkler teaches a fingerprint sensing module, for a liquid crystal display (LCD) panel, the LCD panel having a sensing area, the fingerprint sensing module comprising: a light source, configured to provide light emission for fingerprint sensing performed on the sensing area, wherein the sensing area is at a first side of the light source (Fig. 3B; Para. 55 of Klenkler; display layer 320 may be any type of dynamic display capable of displaying a visual interface to a user, and may include any type of light sources 322… liquid crystal display (LCD)… cover layer 210 is disposed above display layer 320 and may provide a sensing surface 218 for the input object 216).
Klenkler does not explicitly disclose a lens, disposed on an emitting surface of the light source, the lens being configured to concentrate light emitted by the light source to a direction not at the first side.
However, Carver teaches a lens, disposed on an emitting surface of a light source, the lens being configured to concentrate light emitted by the light source (Fig. 3; Para. 42 of Carver; light source 26 contain light shaping optics as well, where said optics may steer and collimate light from light emitters in the preferred direction of the platen surface 18. Said optics may contain Frensel, diffractive, or microlenses).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include a lens, disposed on an emitting surface of the light source, the lens being configured to concentrate light emitted by the light source to a direction not at the first side using the teachings of Carver in order to modify the device taught by Klenkler. The motivation to combine these analogous arts would have been to provide to provide a fingerprint sensor having arrays of sensing elements controlled by TFTs for detecting one of more fingerprints, and thereby provide a TFT fingerprint sensor, which avoids free-space optics of conventional fingerprint scanners (Para. 5 of Carver).

Regarding Claim 10, the combination of Klenkler and Carver teaches that the lens is attached to the emitting surface of the light source (Fig. 3; Para. 42 of Carver; light source 26 contain light shaping optics as well, where said optics may steer and collimate light from light emitters in the preferred direction of the platen surface 18. Said optics may contain Frensel, diffractive, or microlenses).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622